Citation Nr: 0910827	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression, claimed as 
secondary to bilateral leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and MR (Appellant's Father)




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the claims.

The Veteran provided testimony at a hearing conducted before 
personnel at the RO in June 2005, and before the undersigned 
Veterans Law Judge in February 2009.  Transcripts from both 
hearings have been associated with the Veteran's VA claims 
folder.  

For the reasons stated below, the Board concludes that 
additional development is necessary in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
additional development is required in order to comply with 
the duty to assist.

In this case, the Veteran essentially contends that she 
developed chronic bilateral leg pain while on active duty, 
and that she has depression secondary to the chronic pain.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran's service treatment records confirm 
that she was treated for bilateral leg pain while on active 
duty.  For example, records from January 2000 reflect she 
complained of pain in the left calf of 3 days duration, which 
started after running.  Assessment was left gastro strain.  
She was also treated for complaints of bilateral leg pain 
that same month.  Subsequent records indicate she was placed 
on a profile in February 2000 for shin splints.  Moreover, on 
a June 2000 statement she reported, in pertinent part, that 
since her last medical assessment/physical examination her 
legs had gotten worse.  In addition, post-treatment records 
indicate she continues to experience bilateral leg pain.  She 
also contended at her February 2009 hearing that medical care 
providers have indicated her problems could be due to "PAD" 
which she described as similar to peripheral neuropathy, but 
involves the arteries and was not neurological.  As such, it 
appears she is referring to peripheral artery disease.  
However, she indicated that she had not yet been formally 
tested for such a condition.  See Transcript pp. 6, 16-17.

Despite the foregoing, the health care provider comments to 
the June 2000 service statement noted the Veteran had normal 
physical examination with no defects noted.  Moreover, the 
February 2005 rating decision stated that a December 2004 VA 
medical examination conducted at the VA Medical Center (VAMC) 
in Saginaw, Michigan, resulted in a clinical impression of 
shin pain of unknown etiology.  Therefore, the claim was 
denied pursuant to the case of Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) which held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  However, the record 
reflects that the Veteran's claims folder is a rebuilt 
folder, and the December 2004 examination report does not 
appear to be on file.  

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  
Consequently, the Board concludes that a remand is necessary 
to obtain these records.  

The Board further observes that it does not appear from the 
description of the December 2004 VA examination that it 
addressed whether the Veteran's current complaints could be 
causally related to her in-service treatment.  Moreover, no 
competent medical evidence is of record which addresses her 
assertion that she has "PAD."  Therefore, the Board 
concludes that a new examination is necessary in order to 
ascertain the current nature and etiology of her bilateral 
leg pain.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the acquired psychiatric disorder claim, the 
Board observes that an April 2008 VA mental disorders 
examination, as well as its July 2008 and September 2008 
addendums, provide competent medical evidence which supports 
a finding that the Veteran does have symptoms of depression, 
which is called a dysthymic disorder, that is secondary to 
her chronic pain.  Therefore, this claim is inextricably 
intertwined with the resolution of her claim of service 
connection for bilateral leg pain.  Accordingly, the Board 
will defer adjudication of this issue until the development 
directed for the bilateral leg pain has been completed.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for bilateral leg 
pain and psychiatric problems since her 
separation from active service.  After 
securing any necessary release, obtain 
those records not on file.

It is imperative that an attempt should 
be made to obtain any outstanding VA 
medical records, particularly a copy of 
the December 2004 VA medical examination 
report from the VAMC in Saginaw, 
Michigan.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to ascertain the current nature and 
etiology of her bilateral leg pain.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the Veteran, the 
examiner must explicitly state whether 
the Veteran has a chronic disability of 
either or both legs, to include "PAD."  
Moreover, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such a disability is 
causally related to active service, to 
include the complaints of bilateral leg 
pain therein.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested medical opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in October 2008, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

